Citation Nr: 9901574	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for back and right ankle 
disorders.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The record reflects that the veteran appealed a rating 
decision, which denied entitlement to nonservice-connected 
disability pension benefits.  However, the Board notes that a 
December 1995 hearing officers decision granted entitlement 
to these benefits and there are no unresolved matters as to 
this issue remaining on appeal.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Review of the record indicates that the veteran filed a claim 
for Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits.  At the personal 
hearing in October 1995, the veterans representative 
requested assistance in obtaining the medical records 
associated with the SSA claim.  The record does not reflect, 
however, that these records have been requested.  Therefore, 
the Board finds that all available medical treatment records 
should be obtained for an adequate determination of the 
issues on appeal.  

The United States Court of Veterans Appeals has held that 
there is a duty to assist in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), (wherein the Court found there 
was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  

VA has a statutory duty to assist veterans in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should obtain from the SSA the 
records pertinent to the veterans claim 
for disability benefits, including any 
available medical records.

3.  If, and only if, the RO finds a well-
grounded claim for service connection has 
been submitted, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and etiology 
of any back or right ankle disability.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include x-rays, and any other tests or 
studies necessary for an accurate 
assessment. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
